 In the Matter of CLOVER FORK -COAL COMPANYandDISTRICT 19,UNITED MINE WORKERS O>H" AMERICACase No. C-213-Decided November 27, 1937Coal Mining Industry-Interference,Restraint,or Coercion:employment oflabor spies; membership and participation in association of employers engagedin labor practices declared unfairby the Act;intimidation of union leadersand organizers;attemptsby terrorismto force union organizers to leave town ;violence;interference with and surveillance of union meetings;expressed op-position to labor organization;threats ofretaliatoryaction ; threat to closeplant unless organization cease ; misrepresenting terms and purposes of theAct to employees;expressing to employeesapprovalof anti-union statementsor activities;questioningemployeesregarding union affiliation and activity ;efforts to secure disclosureof identityof union members from union organizer ;circulatinganti-unionpetition in plant ; attemptsto induce resignation fromemploymentof union members;engendering fear of loss of employment forunionmembership and activity;shut-down ofplant-Ihscrimisation:dis-charge ; charges of, not sustained as to certainemployees-ReinstatementOrdered-BackPay:awarded.Mr. Leonard S. ShoreandMr. Charles M. Ryan,for the Board_Mr. Cleon K. Calvert,of Pineville, Ky., for the respondent.Mr. James S. GoldenandMr.W. R. Lay,of Pineville, Ky., forthe Union.Mr. Martin Kurasch,ofcounselto the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by William Turnblazer, president of Dis-trict 19, United Mine Workers of America, herein called the Union,theNational Labor Relations Board, herein called the Board, byPhilip G. Phillips, Regional Director for the Ninth Region (Cin-cinnati, Ohio), issued its complaint, dated July 24, 1937, against theClover Fork Coal Company, Kitts, Harlan County, Kentucky, hereincalled the respondent.The complaint and notice of hearing thereonwere duly served upon the respondent and the Union.The complaint alleged that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8(1), (2), and(3), and Section 2(6) and (7),202 DECISIONS AND ORDERS203of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 28, 1937, respondent filed its answer to the complaintdenying that its operations affect interstate commerce within themeaning of the Act and that it had engaged in or was engaging inthe alleged unfair labor practices.-Pursuant to the notice, a hearing was held in Harlan, Kentucky,from August 2 to August 12, 1937, inclusive, before Irving G. Mc-Cann, the Trial Examiner duly designated by the Board. TheBoard, the respondent, and the Union were represented by counseland participated in the hearing.Full opportunity to be heard, toexamine and cross-examine witnesses, and to produce evidence bear-ing upon the issues was afforded to all parties.At the opening of the hearing, counsel for the Board moved toamend the complaint to include the names of twelve additional menwho were allegedly discharged by the respondent in violation of theAct.The respondent agreed to this amendment to the complaint,and it was agreed by the parties that the respondent might traversethe amended complaint of record, without filing a formal answer.A list of additional names thus added to the complaint was given tothe respondent during the hearing.During the course of the hear-ing, the Trial Examiner, upon motion of counsel for the respondent,ordered a portion of paragraph 10 of the complaint to be stricken.At the close of the Board's case,. attorney for the Board made aformal motion that the complaint be conformed to the proof thathad been adduced.This motion was denied by the Trial Examiner.The Board hereby reverses that ruling and orders that the complaintbe conformed to the proof adduced during the hearing.During thecourse of the hearing, the Trial Examiner made several rulings onobjections to the admission of evidence.The Board has reviewedthese rulings, and the rulings made with respect to other motionsmade by the parties, and finds that no prejudicial errors were com-mitted.These rulings are hereby affirmed.On August 18, 1937, the Board, acting pursuant to Article II,Section 37, of National Labor Relations Board Rules and Regula-tions-Series 1, as amended, ordered this proceeding to be trans-ferred to and continued before it.On August 30, 1937, the respondent moved for leave to introduceinto evidence the testimony of Roscoe Petrie, John Fagg and EdWhitfield.On September 11, 1937, the Board issued an order deny-ing the motion for leave to introduce further proof.Upon the entire record in the case, the Board makes the following : 204NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Kentucky corporation, is engaged in the miningof coal in Kitts, Harlan County, Kentucky.The stockholders of therespondent are A. F. Whitfield and his wife, and his four sons andfive daughters.The sons, A. F. Whitfield, Jr., sometimes called"Buster" Whitfield, secretary-treasurer of the respondent, J. GeorgeWhitfield, general superintendent of the Kitts mine, Ed Whitfield,and Thomas Whitfield, sometimes called "Jack", manage and operatethe mine.The respondent owns about 2,000 acres of land in fee, in Kitts,Kentucky, of which about 1,250 acres are coal land. It owns thecoalmine and mine equipment, the tipple, which separates the dif-ferent sizes of coal, about 170 houses which it rents to its employees,and a commissary which is worth about $7,000 and which the respond-ent operates for profit.The respondent mines about 300,000 tons of coal a year. It wasstipulated by the parties that the shipments made during the monthof June 1937, are a fair sample of the shipments made in each of theother months during the period from July 5, 1933, to July 1937, and"that this month of June may be taken in evidence and used the sameas if each of the other months had been introduced and are like andsimilar to the month of June.". It was further stipulated that ofthe total of 482 coal cars carrying approximately 50 tons per carthat were shipped by the respondent on the Louisville and NashvilleRailroad, 398 cars carried coal to Michigan, Indiana, Ohio, Ten-nessee, Georgia, North Carolina, South Carolina, Alabama, Minne-sota, and Illinois; 54 of the remaining 84 cars carrying coal wereused by the Louisville and Nashville Railroad for the fueling of itsequipment.Coal cars from the Baltimore and Ohio Railroad Com-pany, the Chesapeake & Ohio Railroad Company, the Cleveland,Cincinnati, Chicago and St. Louis Railway Company, the Pennsyl-vania Railroad Company and the Southern Railroad Company, allof which are interstate railroads that connect with the Louisville andNashville Railroad, were used in the shipment of coal mined by therespondent.In the Harlan area, four or five times as many railroademployees are engaged in handling coal and other merchandise asare engaged in the passenger service.The major portion of freightshipped out consists of coal.The respondent's siding can hold about 48 cars.A day's run at themine is about 32 to 35 cars of coal. Thus the coal mined by therespondentmust move quickly into the channels of interstatecommerce. DECISIONS AND ORDERSThe respondent contends that its dealings with Walter Bledsoeand Co., a national coal sales company, removes the respondent fromthe scope of the federal jurisdiction over interstate commerce.Walter Bledsoe and Co. has its principal office at Terre Haute,Indiana, and maintains sub-offices throughout the country.Therespondent deals with the Cincinnati office, and respondent hasentered into an unwritten arrangement with Walter Bledsoe and Co.whereby the latter is given the right to the exclusive sale of thecoal mined by the respondent.Walter Bledsoe and Co. sends instruc-tions by mail and telephone, and the respondent's office fills out the'shipping orders, in which the respondent is named as consignor.The respondent frequently knows where coal is to be shipped beforeit is mined. - Bledsoe and Co. pays the respondent by its own check,.once a month, the market price of the coal that has been shipped,less eight per cent. It is clear that this arrangement between the-respondent and Walter Bledsoe and Co. in no way affects the factthat the major portion of the coal mined by the respondent is sentimmediately into interstate commerce.Fred Berquist, who qualified as an expert on the coal industry,testified that labor is the flexible and principal item in coal productioncosts, and that wages represent anywhere from 45 per cent to 70 per-cent of the total production cost, and that an overall average for thisitem would be 60 per cent. Since all coal in the Appalachian area iscompetitive,' labor productivity is an important factor in the de-velopment of a coal area, and in the competitive position of variousareas and mines.Prior to 1922, the coal area south of the Ohio River,embracing Kentucky, West Virginia, and Virginia contributed 30 percent of the volume of coal mined in the seven states in the Appalachianarea, Pennsylvania, Ohio, Illinois, Indiana, Kentucky, Virginia, andWest Virginia. In 1922, there was a sharp rise in this percentagebecause of a strike which occurred in the northern group of states,.consisting of Ohio, Illinois, Indiana, and Pennsylvania. In 1924-an agreement, known as the Jacksonville Wage Agreement, was.reached between the coal operators in this northern group of statesand their employees, which established a $7.50 basic day rate for themines in the northern group.The coal fields in the southern groupwere not unionized and were covered by no contract.The relative,production of the southern group increased, while the relative produc-tion of the northern group, unable to hold its own in the competi-tive struggle, decreased.In 1927, there was great difficulty in renew-ing the JacksonvilleWage Agreement.Western Pennsylvania be-1 InAppalachianCoals, Inc. v. U. S.,288 U. S. 344 (1933),the SupremeCourtpointed'out, at p. 368,that "Whilestrikes and interruptions of transportation may create tempo-rary and abnormal dislocations,the bituminous coal industry under normal conditions.affords most exceptional competitive opportunities." 206NATIONAL LABOR RELATIONS BOARDcame a non-unionarea.The Agreementwas renewed in Illinois, atthe then current rate, until 1928.Then it was renewed again, witha $6.10 rate,and again with a $5.00 day rate.Another instance ofthe effect of the competition of one area upon conditions in anotherwas given by William Turnblazer,president of District No. 19, of theUnited Mine Workers, who testified that a strike occurred in 1935when the Southern Appalachian Coal Operators Association refusedto renew a contract with the Union, claiming that it could not meetHarlan competition.Thus,any interference in the production of coal in any one of the-principal areas, such as is occasionedby higher laborcosts, strikes,or other obstruction,has the effect of shifting the production of coalfrom one or more states to others and of changing the demands onthe pre-existing channels of distribution.It also materially affectsthe financial status of the coal-carrying railroads involved.Invoices for purchases of mine equipment show that many pur-^chases were made for the Kentucky Mine Supply Company of Har-lan which purchases equipment from all over the United States.A. F.Whitfield, Jr. is president of the Kentucky Mine Supply Company,and his father also has an interest in the Company.The fact thatthis mine equipment is purchased in interstate commerce cannot beobscured by the interposition of the Kentucky Mine Supply Com-pany, especially in view of the identity of interest between it andthe respondent.Invoices for purchases of supplies for the operationof the mine show that some purchases were made directly from Illi-nois and Ohio, and during the year preceding the hearing, the re-spondent purchased 300 mine cars at $200 each in Tennessee.Motorsare bought in Ohio.Other mining machinery, including locomotives,pumps, and fans are bought outside of Kentucky.The tipple, pur-chased in Chicago, cost the respondent $70,000.The supplies for the commissary consist mainly of groceries, no-tions, and dry goods.A book of invoices shows that, during July1936, the commissary purchased eggs and chickens from Tennes-see,hardware from Tennessee,shoes fromVirginia,clothes fromIndiana and Ohio, meat from Illinois and Virginia,groceries fromWest Virginia, and coffee from Tennessee.This month may be takenas fairly typical of other months.II.THE UNIONUnited Mine Workers of America, affiliated with the Committee-for Industrial Organization,isa labor organization which admitsto membership employees working in the mining industry.District 19, covers the whole State of Tennessee and five counties,including Harlan County,in southeastern Kentucky. DECISIONS AND ORDERS'III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercion1.The Association207The Harlan County Coal Operators' Association, herein called theAssociation, was organized in 1916. It is not incorporated.Allcorporations, firms, and individuals engaged in mining coal in Har--lan County, Kentucky, are eligible to active membership.The by-laws of the Association state, as one of its objects :The establishment and maintenance of cordial and peacefulrelations between the employer and employee, but resisting withall it's (sic) power and influence all movements to force the coal'operators to recognize or adopt the so-called "closed shop" pol-icy or practices.The evidence in the record clearly indicates that one of the majorfunctions of the Association is to exert the combined power of the coaloperators of Harlan County against the organization of the mineemployees, and to interfere with, restrain and coerce the workersin the mines of Harlan County in the exercise of their right to.self-organization, and to form, join and assist United Mine Workersof America.Coincident with the beginning of United Mine Workers' organ-izational drive in January 1937, the dues for the Association's mem-bers were raised from one-half cent per ton to one cent per ton ofcoal mined.Ben Unthank, who had been a deputy sheriff in Harlan Countyunder every sheriff since 1921, was hired by the Association as "de-tective field man". In January and February 1937, Unthank had-from 12 to 15 men working for him. He testified that he understoodthatUnited Mine Workers were putting on an organization drive'beginning in January 1937, and that he increased his force of deputydetectives because of it.Some of his men got jobs in the mines..and derived information about union activities there.Others wereengaged to spy upon Dwyer, Silas, Burgess, Garland, and A. T.Pace, organizers for the United Mine Workers. These men and othersmade weekly reports to Unthank on the Union activities of the em-ployees and the activities of the Union organizers.Unthank reportedback to George Ward, who had been secretary of the Association sinceOctober or November 1931.Unthank testified that he did not know the names of his subordi-nates, that he 'knew them only by number.He stated that theywere sent to him by a Mr. Hayward of Cincinnati, whose address`he could not recall.Unthank denied that George Lee, Lee Fleenor,Wash Irving, or Hugh Taylor, all identified as persons engaged in 208NATIONAL LABOR RELATIONS BOARDanti-union activity, were among those working for him.The TrialExaminer stated that it was obvious that Unthank was not tellingthe truth, and it is clear from the record of his testimony that Un-thank is not a trustworthy witness.These men did accompanyUnthank in his various anti-union activities and did, together withUnthank, harass Union organizers.Unthank was a special deputy,appointed by High Sheriff Theodore Middleton, and these men wereThe connection between these men and Unthank is clear.Unthank was paid $150 per month by the Association. In lateJanuary, he received from the Association $1,252 for expenses.Partof this amount was used for the protection of coal in cars which hadbeen stalled by the Ohio floods. By far the greater part, however,was used to keep a check on the Union organizers and to engage in-other anti-union activities.In February 1937, an additional $1000was given to Unthank for "expenses".This was also used to helpkeep watch on the organizers.Unthank testified that the monthlypay roll for January, February, March, and April, 1937, was about$1000.Unthank left Harlan County in March.He testified that he wentto Florida and various other parts of the country for a vacation.Headmitted that, during the last part of his vacation, he knew thatthe Senate Committee investigating Civil Liberties was attemptingto subpoena him to testify at Washington in connection with theCommittee's investigation of Harlan County.Several specific incidents were testified to, which serve to illus-trate the work of Unthank and his subordinates in Harlan County.On July 20, 1935, A. T. Pace, an international representative ofthe United Mine Workers, was driving into Harlan County fromBell County, together with two other international representativesand a hitch hiker.Pace was, at that time, engaged in setting upUnion headquarters in Harlan.He had rented a building and hadpurchased some furniture.When Pace had driven about three milesinto Harlan County, he was stopped by Unthank, George Lee, FrankWhite, and Lee Bowling. They were armed with a high-poweredrifle, a sawed-off shotgun and another small weapon of some kind.Pace and his fellow organizers were then forced to turn around andleaveHarlan County.On January 7, 1937, James Bates, district organizer of District 19,United Mine Workers, George Burchett, his associate, and GeorgeTitler, an international representative of UnitedMineWorkers,drove to the Bell County Country Club to contact some men. LeeFleenor, George Lee, and Unthank then drove up. By keeping theirhands on their guns and by pointed use of foul language, Unthank.and his companions clearly indicated that the Union representatives DECISIONS AND ORDERS209were to turn back and stay out of Harlan County. The Union mendid so.On January 19, 1937, Titler was rooming at the New Harlan Hotelwith L. T. Arnett, vice-president of District 19.Bowling, Fleenor,and White began to hang around the hotel as soon as Titler tookquarters there.At 2 A. M. Titler found tear gas coming from underhis door and roused the hotel.The guests were forced to scrambleout of the building, choking.Titler remained inside until morningbecause he had been instructed not to venture out after dark. Thenext day, Titler' and Arnett were told to leave the hotel as the man-agement feared for the safety of their guests. Since people in Harlanwere afraid to be seen talking to a labor organizer, they were unableto find quarters anywhere else in Harlan and were forced to go-toPineville.Marshall A. Musick, a Baptist minister who is a field representa-attempts at intimidation and has been falsely arrested and threat-ened.In June 1934, he was arrested by Unthank, White, and Lee,while he was on 'his way to preach at the funeral of a Union man.After he had been prevented from attending the funeral, he wasreleased on bail.Subsequently, the proceedings against him weredropped.From the day he began his organization campaign inJanuary 1937, he was followed by one to three carloads of deputysheriffs, including Eldridge, Taylor, and Unthank.He was threat-ened by the deputies with shooting, arrest, and expulsion from thecamp.One Sunday in January while he was on a highway waitingwith his wife for a bus, several carloads of deputies drove up andopened fire.He recognized Taylor and Eldridge in the cars.On February 9, 1937, Musick was warned by friends that he hadbetter leave town.He did so, after leaving his 19-year old sonBennett, in charge of his house.That evening, the Musick housewas fired upon and Bennett was killed.On June 17, 1937, Alonzo Tally, a colored field worker andorganizer for United Mine Workers, was going to a place in Kittscalled Golden Ash, for a union meeting.As he started to cross thebridge, which is at the county line, two carloads of deputies cameup.The deputies, including Bowling, Fleenor and Lee, preventedhim from crossing the bridge.At all times, Union organizers were harassed and threatened by' adisplay of arms.Deputies also attended Union meetings, and byblowing their automobile horns, made it difficult or impossible forUnion speakers to be heard.The respondent contends that it is no longer a member of theAssociation and therefore no longer responsible for the actions of 210NATIONAL LABOR RELATIONS BOARDtheAssociation.It asserts that in May 1934 its representativeswalked out of a meeting of the Association after a disagreementon policy, and that it formally resigned from the Association by aletter dated May 19, 1934.The ledger of the Association, on a sheetdevoted to the Clover Fork Coal Company, contains the notation:"Resigned May 19, 1934." This is written in ink of a color differentfrom the ink used for the notations made in the ledger for thatperiod, but identical with the color of the ink used for many nota-tionsmade during and subsequent to February and March 1937.George Ward, secretary of the Association, at first testified that hewas sure that the "resigned" notation was not made in recent monthsand that it was in the ledger at the time it was turned over to theSenate Civil Liberties Committee.Near the end of the hearing,however, he changed his testimony and stated that he had made thenotation in the latter part of May 1937.His testimony as to therelation of the respondent to the Association was evasive, untrust-worthy, and-unsatisfactory.Although the Whitfields testified thatthey did not attend meetings of the Association and in no way at-tempted to influence the policy of the Association, after theirresignation in May 1934, it appears that during 1936, A. F. Whit-field, Jr. was elected to the Executive Board of the Association, andhis name appeared on the letterhead of the Association subsequenttoNovember 1936.Ward and A. F. Whitfield, Jr. testified thatA. F. Whitfield, Jr. had never accepted the position.Ward statedthatWhitfield was elected in an effort to induce the Clover ForkCompany to reenter the Association.Little credence can be givento this contention.In his early testimony George Ward stated that the Associationspent about $350 per month in safety work in the mines. J. S.Bryson, who has been the safety director for about five years,receives $300 per month.When Ward was recalled to the standlater in the hearing, he stated the $350 figure was only for Bryson'ssalary and personal expenses.He was unable to give any more com-plete account.He stated that the expenses of the safety departmentmight depend upon any disaster that occurred, but he could name noinstance in the past where extraordinary expenses had been incurred.Bryson, the safety director, was also vague.He talked of havingspent "an enormous amount of money I did not keep track of delvinginto various things."He spoke of possible expenses in "any disasterwhere I have got to supply chemicals and everything it may run onefrom $500.00 to $2.000.00"; yet he did not mention one instance inhis nine years with the Association in which he had had any extraor-dinary expense.The only equipment of the safety department thatwas mentioned was a respirator. DECISIONS AND ORDERS211The respondent does not appear to have made ^ any payments tothe Association from May 1934 to November 1935.From the latter,late, the respondent contributed at the same rate as other members.The respondent asserts that it is contributing merely for the safetyservices of the Association.All contributions which the Associationreceives, however, are placed in the general fund.All paymentsfor salaries and expenses that were made to Ben Unthank were madefrom this general fund.The Association, by its activities, is engaging in labor practices-declared unfair by the National Labor Relations Act.The pur-pose of the Association is clearly to interfere with, restrain andalso that the respondent, admittedly a former member, was fullyaware of this purpose.When the dues were increased in January1937, from one-half cent per ton to one cent per ton, the respondent'scontributions were also increased.The contributions of the respond-ent averaged about $275 a month during the first six months of 1937;t sum close to the total expenses of the Association's safety depart-ment, which have been shown to amount to about $350 a month.From all the evidence it is clear that the respondent must be heldresponsible for the anti-union activities of the Association, and thatthe illegal acts of the Association are, in effect, the acts of therespondent.2.The activities of the respondentThe contributions of the Association were not the only methodby which the respondent put into practice its admitted anti-unionbias.The officers and agents of the respondent engaged in a courseof activity designed to stifle Union organization and to eradicatewhatever progress the Union had achieved.Roscoe Petrie, the mine foreman, asked prospective employees ofthe respondent if they belonged or had ever belonged to a union.The respondent frequently expressed to the men its opinion ofunions.Roscoe Petrie stated to the employees that there were manydenominations of churches and many organizations that they couldbelong to, but that the respondent would not have anything to dowith United Mine Workers.Ed Whitfield made a speech to the,men in which he - stated 'that he would close down the mine beforehe would allow Union men to work in it. In a speech before thecamp, where the colored miners live, he pointed out that the re-spondent had been good to the men.He then told the men that hehad money enough to live on for ten years and, that he would closethe mine for that period, and deprive the men of their jobs if theyfollowed the Union organizers.On one occasion he told the menthat the "Wagner Labor Relations Act was just a bluff". 212NATIONAL LABOR RELATIONS BOARDSeveral attempts were made by the respondent to incite its em-ployees against Union organizers.On one occasion George Whit-field said, "if one of my men will pick up a stick and whip hell outof one of them organizers, I will go to Judge Gilbert and see hedon't put in a day in jail and I will pay the fine". On anotheroccasion George told the men that when the Union organizers cameinto the camp, he would order a special "man-trip" out of the mine,that he would appreciate it if the men went to the meeting, andthat he could not help it if they ran the organizers off or baptizedthem in the river.Ed Whitfield also urged the men to beat theorganizers and to drive them out.Attempts were made by the respondent to induce the employees toreveal the Union activities of their fellows. John Fagg, the assistantmine foreman, told Clarence Lloyd, an employee, that it would bene-fit them both if Lloyd would report what he heard about the Unionand which men had joined. Roscoe Petrie continually asked one ofthe men who lived near the Union hall which of the employees hehad seen going to or coming from the hall.On June 15, 1937, Alonzo Tally and Taylor Miller, union organiz-ers, conducted a Union "pep meeting" at the cross roads at Kitts_George, Jack, and Ed Whitfield, Roscoe Petrie, Dan Killion, a mineguard, and Charlie Anderson, a man who was described by Unionmen as one who does not do much work at the mine, carries a gun,and gets company scrip whether or not he has earned it, came upand stood around at the meeting.Ed Whitfield, at one point, said,"Tally, you can't speak to my men". Tally continued speaking, how-ever.When he stated that 85 per cent of the men at Kitts hadjoined the Union, one of the Whitfields called him a liar.Tallythen agreed to show the Whitfields the list of Union men, if theypromised not to discharge anyone; if there were not 85 per cent,Tally was to admit that he was a liar, and if there were, the Whit-fields were not to fire anyone. It is not clear whether Tally didfurnish a list of names, or merely stated to the respondent at itsoffices that 191 men were signed up.At any rate Jack Whitfieldtestified that he called George Titler three times on the phone in anattempt to have the Union cards shown to him as proof of the 85per cent, and then took Tally with him to the town of Evarts in anattempt to get these cards.The eagerness to see the Union cardsadds credence to the testimony that the respondent was at this timeengaged in a program of discharging Union men. Jack Whitfieldtestified that he had promised not to fire any of the men if proof ofthe 85 per cent were produced. The fact of such a promise indicatesa naive conception of the rights guaranteed to employees by theNational Labor Relations Act, and admits a strong anti-union bias.The presence of representatives of the management at Union DECISIONS AND ORDERS213meetings and their heckling of union speakers are acts which tendto thwart union organization and constitute interference with, andrestraint and coercion of, the employees in the exercise of the right to,self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing, andto engage in concerted activities, for the purpose of collective bar-gaining or other mutual aid or protection.B. The dischargesThe respondent during 1937 discharged a great many men. Therespondent's whole working force approximates 220 men.DuringMay, June and July 1937, over 60 men were discharged.As to manyof the discharges the respondent adduced no evidence to rebut testi-mony that the men had been discharged pursuant to an unfair laborpractice as defined by the Act. In a great many cases, the respond-ent did produce testimony to explain the discharges.A discussion of the discharges appears below.However, severalgeneral observations are necessary before the discharges can beindividually discussed.During June 1937, a petition was circulated at Kitts.The peti-tion stated that the signers did not want to work with Union men.George Whitfield testified that he found this petition on his dinnerpail on June 9, 1937, and that he then made a speech to the men.He told them that he thought the petition, which was referred to byemployees as "the yellow-dog petition" or "yellow-dog paper", wasa very valuable paper and that he was going to have it framed.Then, according to his own testimony, he requested the Union em-ployees to leave "like men".Other accounts of his speech indicate thathe may have spoken in stronger terms. At the least, it appears that heso couched his language as to indicate that he did not want Unionmen to continue in his employ. Some of the Union men receivedslipswhich entitled them to get from the respondent's offices whatwas due them. The receipt of such a slip, known to the men as "anorder for their time", signifies discharge.On July 14, 1937, a banner was hung across the mouth of themine which contained words in substance as follows, "Although theycall us yellow dogs, we are 100 per cent Americans and will notwork with Union men". Jerry North, who carries a gun aroundthe camp and is very often in the company of Dan Killion, a mineguard, told Petrie and George that they were going to strike thatday in protest against the employment of Union members.Therewas a good deal of laughing and joking among North, Petrie, andGeorge, according to the testimony.George' then ordered the mineshut down, and said to John Fagg "Hell, yes, give everyone of them 214NATIONAL LABOR RELATIONS BOARD(referring to the Union men) their time, we've got to get these menback to work".Groomster, one of the colored employees, who wasalso a preacher, made a speech to the assembled men in which hestated that because of the Union "the men would become cuckold,theirwives and daughters whores and their sons gun thugs andthieves".Some of the men were given orders for their time.Aparade, referred to by employees as "the yellow-dog parade", wasorganized, and the men marched through the camp behind the bannerreferred to above.The respondent furnished two kegs of beer forthe white, and one or two kegs for the colored employees.A. F.Whitfield, Jr. stated that the respondent furnished the beer afterbeing requested to do so by the men. Then, at about 4 p. m. themen reconvened, and certain Union men were "voted out" by aprocedure which, as may be seen from the discussion below of thedischarge of Ed Howard, was farcical. The next day, George Whit-field after climbing to the top of the motor said to the assembledmen "Boys, we have got two or three men here and we ain't goingto let them work and tie this mine up here and keep us out ofwork".George and Ed Whitfield then discharged more Union menon the ground that the other men refused to work with them. At notime was there any spontaneous outbreak of non-union men againstUnion men.Except for the two occasions mentioned, there is noevidence whatever that non-union men refused to work with Unionmen.The motivating cause for the discharges of June 9, 1937, and July14, 1937, was the Union affiliation of the discharged men.The Actprohibits the discouraging of membership in a labor organizationby discrimination in tenure of employment.The discharges on'thesetwo days had the clear tendency of discouraging membership inUnited Mine Workers.It is evident that in the present case, there was no real desire notto work with union men. The events of July 14 and June 9 wereorganized and led by Jerry North, Claus Dalton, and Charlie Ander-son.It has already been pointed out that Anderson and Northwere regarded by many men as being in close touch with the respond-ent.Dalton was often seen in the company of Petrie, the Whitfields,the deputy sheriffs and the other armed men in the camps. Thesewere the men who circulated the yellow-dog petition and who tookthe leading role on July 14.The zeal of the respondent in discharging Union men because thenon-union men refused to work with them, is, in light of the facts,a suspicious circumstance.The Union organizers claim a majorityof the men at Kitts as members. Over 60 employees who were dis-charged testified that they belonged to the Union.The claim of therespondent that it would have had only 19 men to work the mines DECISIONS AND ORDERS-215had it not discharged the Union men is, therefore, hardly tenable.Many of the discharged employees testified to conversations withPetrie, Fagg, and Ed Whitfield which clearly indicated that theirdischarges were unfair labor practices under the Act.Althoughthese three were at the hearing, they did not take the stand to refutethe testimony.On August 30, 1937,three weeks after the close ofthe hearing,the respondent asked leave to introduce into evidence,the testimony of these three men on the ground that such testimonycould not have been intelligently taken before the record of thetestimony had been transcribed.The Board denied the motion.Charles Russell.Charles Russell worked for the respondent fromNovember,1936 to June 1, 1937.He joined the Union on May 3,1937.On Tuesday, June 1, 1937,Roscoe Petrie called him over and toldhim that he was fired for loading dirt.When dirt as well as coal,is loaded in the coal car, it often results in jamming the tipple whenthe coal is dumped into it. 'Russell testified that a loaded car istipped on the tipple the next run day after the car is loaded. Therehad been no work on Monday, and hence the coal in the car wouldordinarily have been loaded on Saturday, if it caused trouble withthe tipple on Tuesday.Russell testified that he did not work onSaturday.At any rate,itappears that this would have been Russell's firstoffense.John Herman, the tipple boss,stated that he did not knowwhether a man was ever fired for his first offense in loading dirt.He also statedthat he neverhad any reason for dissatisfaction withRussell'swork before.Russell testified that the 'company rule hadbeen a five-day lay-off for the first offense and discharge for thesecond.Raymond Muncie and Park Osborne, the men who were workingwith Russell,testified that he was loading dirt.They admitted,however, that they were all not loading "clean coal,"a term whichmeans coal without dirt.Yet, of the three, only Russell was dis-charged.The others were not even reprimanded.Russell's average monthly earnings during his last two monthsof employment were $53.59..Taylor Miller.Taylor Miller had been working for the respond-ent steadily for three years.He joined the Union on May 10, 1937and was president of the Local.On May 29, 1937,he left the door to the third mine entry open,and George Whitfield, who was behind him at the time,dischargedhim. It appears that the door is one of the devices used to keep airin the mine,and that it should-be kept closed.The door is openedwhen it is necessary to drive a motor into an entry.It is thennecessary for the motorman to stop, get out, and close the door. If67573-38-vol iv-15 216NATIONAL LABOR RELATIONS BOARDthere is a coupler on the train of cars, it is his function to close thedoor.There was conflict in the testimony as to whether Millershould have been given a coupler to work with him on this occasion.Miller stated that he had been warned, as one of a body of men,to keep the trap doors closed, and that he had once been warned per-sonally after having left a trap door, not the one in issue, open.On the other hand, Miller testified that he had previously leftthe door open in Roscoe Petrie's presence, and nothing was said.Further, he stated that he could have gotten the cars in the entryand backed out in the time it would have taken him to shove the trip.of cars in, clear the door, stop the train, close the door, get the carsthat were in the entry or leave some cars in the entry, and open thedoor again to drive out.JessKillion,who had been a motorman with the respondent,testified that motormen left the trap door open when they didn'thave a coupler with them. E. A. Chandler, who worked in anotherentry, but nevertheless had opportunity to see the trap door in issue,stated that during his employment with the respondent, the trap.door had frequently been left open.Miller testified that during hisseven years with the respondent, he did not know of a discharge forleaving a trap door open.Another trap door protecting air for thesame entry had been broken at "one or two in the evening" and therespondent did not have it fixed until the next evening. JessWalters, the motor boss, testified that Miller was a good motorman.The evidence thus far leaves in doubt the question of whether ornot Taylor Miller was discharged for union activities.The questionis resolved, however, by a consideration of other factors.Millerwas president of the Union Local.He operated a grocery storewhich appeared to have been a hangout for the men working at theKitts mine, and Miller's effectiveness as a worker for the union wouldobviously be enhanced.That the respondent was aware of this is indicated by the testi-mony of Ernest Weatherly, who testified that on Friday, May 28,1937, the day before Miller's discharge, he and Petrie were in Miller'sstore at a time when Miller was on the porch talking to another man.On Saturday morning, May 29, Petrie and Fagg came to Weatherly'sworking place and this conversation followed :Wasn't you down at Taylor Miller's store last night?Yes.Do you know what Taylor Miller and that fellow ha to say ?I was on the inside and they were outside.I want you guys to know that if you start organizin aroundthismine down before they can organize here. DECISIONS AND ORDERS217Jack Whitfield was present during this conversation.Sometime between the last-of May, 1937 and the first of June,Weatherly was warned by Fagg that if he didn't quit hangingaround Taylor Miller's store he "would be put on the list."TaylorMiller averaged $120.41 per month during March andApril, 1937.He has operated his store since his discharge, but healso did this while he was working for the respondent.Matthew Jennings B7'yan Filden.M. J. B. Filden had been withthe respondent for six years.For the last ten months of employ-ment with the respondent, he operated the drums. The drum whichis at the top of an incline has two cables wound around it, and it.is equipped with brakes. It is used to let cars down the incline to a.place under the tipple and to pull the cars back again. Filden had.joined the Union on May 28, 1937, at Taylor Miller's house, whichwas just in back of Miller's store.He testified that Roscoe Petrieand Roy Sexton, known as a "snitch", saw him leave. The next.morning, May 29, 1937, he was discharged, for having his drum cablestoo hot.Taylor Miller was discharged on the same day.There was some testimony as to Filden's letting the cars down theincline too fast and pulling them up too fast, and that the former in-volved some danger to the men working at the tipple.But Fildentestified that he was encouraged by the Whitfields to "shoot the coalover the mountain".His fast operation of the drums evoked praisefrom the Whitfields.Ed Woods and Charlie Campbell testified thatFilden was a good drum man.The evidence, especially when considered with the evidence relatingto Taylor Miller, indicates that the real motive for Filden's dischargewas that he was a Union man.Filden's average monthly earnings for March and April, 1937, were$196.87.JessKillion.Jess Killion, a motor man, had worked for the re-spondent for two years.At a Union "speaking" on May 30, 1937 hewas nominated for the position of president of the Local.He de-clined the nomination because he was not married and was afraidhe would do something wrong.One of the Whitfields who was at-tending the meeting, was standing close to him at the time.The next day, May 31, 1937 Roscoe Petrie said to him "Jess, getyour damned belongings and get off that motor, you are fired".Kil-lion asked if he was being fired for turning a trip of cars loose andPetrie told him that that was not the reason.When Killion againasked, Petrie said "I got a right to fire who I please, I won't ask Turn-blazer (president of District 19) or nobody else."Witnesses for the Company testified that Killion had turned threeempty cars loose in one of the working places and had caused the 218NATIONAL LABOR RELATIONS BOARDcars to wreck on a switch.One of the witnesses for the Company,Booker T. Yarbaugh, said he had seen Killion pull the pin.How-,ever,Gaither Bell, the coupler on the train of cars, said he was theone who had uncoupled the empties, though he claimed it was doneat Killion's order.There was much confusion among the witnessesas to whether the motorman or the coupler is in charge of the train.Killion testified that the motor was pushing the cars into the workingplace at the time, that the coupler is in charge of coupling and un-coupling cars, and that he did not tell Bell to uncouple the cars.Cars often jumped the track in this mine.The fact that Killionwas discharged the day after he was nominated as president of theLocal, and the fact that no investigation was made of the cause ofthese cars jumping the track, although it is clear that Killion may nothave been at fault, leads to the belief that this incident was seizedupon as an excuse to discharge one who was considered prominent inthe Union.His average monthly earnings during his last three months of em-ployment were $125.21.Estel Brock.Estel Brock had been with the respondent for 18months.He joined the Union on May 14, 1937. On May 16, hebecame sick with the mumps and was away from work until June 1.When he came back to work, Petrie told him it was reported thathe had joined the United Mine Workers.Brock admitted doing thisbefore he got the mumps. Petrie then said, ". . . get your damntools and go to the house, and if I need you any more I will sendfor you." Since that incident, new men have been hired, but Brockhas not been recalled.This cast doubt upon the contention of therespondent that Brock's place had been practically worked out, andthat there was no place for him. It is significant that the day afterBrock was fired, Jim Cooper heard Petrie say, "I knew he wasmixed up with the union men and I do not want any union manup here, and I want to get rid of them."When Ed Howard, a fel-low employee, asked Petrie to give Estel his job back, Petrie startedtalking about the Union.Brock's average monthly earnings during March and April, 1937,were $112.32.Dock Carnahan.Carnahan had been with the Company almosttwo years.On May 31, he went to a union meeting, and joined theUnion that day.One of the Whitfields was present at the meeting.The following day George Whitfield came into his working placeand said "You ain't scaled your God damned top this morning andyou have loaded your God damned car without any timbering done;you can get your God damned tools and get out, you ain't got noGod damned safety timbers." Carnahan said that, although he hadno timber in front of his car, he was working on the side of the DECISIONS AND ORDERS219car and had three timbers across the break.One of the witnesses forthe Company admitted that Carnahan had three "protection" tim-bers up, but pointed out that the safety timbers were lacking.GeorgeWhitfield testified that Carnahan was a very careless man. Carna-han had been fired in February for leaving a stick of powder around.The rule in the mine is that the safety timbers must be up and thetop must be scaled.Although the case is not free from doubt, the evidence does notpermit a finding that Carnahan was discharged for union activity.The allegations of the complaint with respect to the discharge ofDock Carnahan will be dismissed.Clarence Lloyd.Clarence Lloyd joined the Union on May 29,1937.He stopped working for the respondent on June 1, 1937. Ashe was going to work on June 1, 1937, he met John Fagg, who said"There goes a man that laid off to get to join the union." Lloydanswered that helhad laid off because his buddies didn't go to workwith him.Fagg then said "You'll have to take the bottom all dayfor nothing."It was customary for coal loaders to take bottom in their roomsand the entry to their rooms gratuitously, but not to take bottomoutside of their rooms without being compensated.Lloyd said thebottom he was asked to take was four or five feet outside of his roomand extended for 100 feet.Lloyd told Petrie that if a track man weresent to help take the track off, he would help take the bottom. Trackmen have special tools to take the track up.After waiting ' a longwhile for a track man, Lloyd sent word that they couldn't take thetrack alone.Word was sent back that if they didn't want to takethe bottom, they should take their tools out.Taking out tools sig-nifies that work for the respondent has ended.His earnings during the last two months averaged $84.27 a month.He has earned $35 since his discharge.Howard Lloyd.Howard Lloyd had worked for the respondentsince January 7, 1936. In August, 1936, he quit and was off for twomonths.He got his job back by promising Petrie that he wouldvote in the local elections.He joined the Union on May 15, 1937.On June 4, 1937, Lloyd went to a union meeting. On the waythere he stopped and talked to Claus Dalton, the motor boss, and theywalked to the meeting together.The next day Lloyd was discharged.The respondent adduced no evidence at the hearing to explain thedischarge.His average monthly earnings for April and May amounted to,$69.05.He has earned $2.50 since his discharge.Jack Ricketts.Jack Ricketts had worked for the respondent for18 months.Before working for the respondent he had worked at 220NATIONAL LABOR RELATIONS BOARDanother place steadily for nine years.He joined the Union on June1, 1937.Two of the Whitfields saw him at the union meeting onthe highway.On June 5, 1937, Petrie entered his working place,looked in his car and said "Jack, you are loading dirt.Get yourtools and get out of here."Will Farmer, a witness for the respondent, said that he cleanedabout three to five shovelfulls of dirt from Ricketts' car.He was,however, uncertain of the time of this occurrence.Even assumingthat this was at the time of the discharge, Farmer said that the softdirt could not stop the tipple, and that when one is shoveling in softbottom, some dirt is bound to get into the car.His average monthly earnings for April and May, 1937, amountedto $84.66.iVerda Patterson.Patterson related the incident of June 9th, whenGeorge Whitfield read the yellow dog petition and stated "I am notgoing to exactly discharge them, but I am going' to see that theirdemand is granted." Then followed the events previously described.Patterson went in on the man-trip to get his tools.When Petrie -saw the tools piled up, he said "What does this mean." Pattersonanswered "I guess I am one of the bunch this morning, Pete."Petrieasked, "You ain't joined the Union, have you?" Patterson said, "Ihave," and Petrie then said nothing further.His average monthly earnings for April and May amounted to$123.14.He has worked at Black Mountain since July 17, 1937, andhas made $23, but he prefers work at Kitts.James Williams.James Williams, a coal loader, had been withthe respondent since January 2, 1936.He joined the Union on May15, 1937.He was on the inside when George Whitfield was speaking outside,on June 9, 1937, with respect to the yellow dog petition.At about8: 30 or 9: 00 A. M., Roscoe Petrie came in and asked him if hebelonged to the Union.When Williams answered that he did,Petrie said : "Get your tools, get out of here and don't load anotherblock of coal."The respondent adduced no evidence to explain the discharge.Williams' earnings for April and May, 1937, averaged $60.40 amonth.He has earned $25 since his discharge.JackWest.Jack West joined the Union on June 8, 1937. Onthe same day, he had refused to sign the yellow dog petition.Thenext day, Petrie came to his working place and asked him whyhe hadn't signed.When West answered, "I got me a union cardyesterday evening instead of signing that paper," Petrie said, "Youcan get your damm tools and get out."The respondent adduced no evidence to explain the discharge. DECISIONS AND ORDERS221His average monthly earnings for his last two months of employ-ment amounted to $90.64. Since his discharge, he has made $5picking berries.DillardWilder.DillardWilder had been with the respondentfor 18 months.He joined the Union on June 8, 1937.On June 9, 1937, after George Whitfield had made his speech onthe yellow dog petition, Wilder walked up to Whitfield and said"George, I am a union man, I joined the Union."Whitfield gavehim a notice for his time right then.The respondent adduced noevidence to explain the discharge.His average monthly earnings for April and May, 1937 amountedto $103.33.ErnestWeatherly.On June 9, 1937, after George Whitfield hadmade his speech about the yellow dog petition, Ernest told Whitfieldhe belonged to the Union.He was given an order for his time.Weatherly's average monthly earnings during his last two monthsof employment were $147.31.Ancil Miller.Ancil Miller went up to George Whitfield after thelatter's speech and told him he was a union man and asked Whitfieldwhat he was going to do.Whitfield said "Why, you heard whatwas said," and wrote Miller an order for his time.His average monthly earnings during his last two months ofemployment amounted to $87.83.Howard Harris.Howard Harris joined the Union on May 31,1937.On June 9, 1937, after Whitfield had spoken about the yellowdog petition, Harris went up to Whitfield and told him that he wasa Union man.When Whitfield wrote him an order for his time,Harris asked if his work had been satisfactory.Whitfield replied,"It has been but maybe the Union can do more for you than I can."His average monthly earnings during his last two months ofemployment amounted to $138.80.Walter Hopkins.Hopkins joined the Union on May 14, 1937.On June 9, 1937 Petrie sent him to a working place where Hopkinswould have had to move from 20 to 25 cars of gob (rock and dirt)and would have had to work for nothing for about a week. Thisappears to have been in a section of the mine that became knownto the Union men as "Turnblazers Home" because Union men wereassigned to work in it either as a punishment or a means of forcingthem to quit.Hopkins testified that when Petrie assigned him. to theplace he had asked Petrie whether there would be any pay forremoval of the rock.Petrie answered "No, if you don't want thatget your tools and get outside on. the road".Petrie then said thatthat was where he was putting all the Union men.R. L. Bolton, a witness for the respondent, testified that he andhis son cleaned up the place to which Hopkins had been assigned. 222NATIONAL LABOR RELATIONS BOARDHe stated that he made $6.12 a day working in that place.Hopkins had been a coal loader for 21 years. It appears unlikelythat he would be unable to analyze a place as a good working placeor a bad one, and that he would refuse to work on a good place.The fact that the incident occurred on June 9, 1937, a day on whichthere were a great many discharges of and discriminations againstunion members, gives further reason for belief in the truth of hisstory.He earned $73.68 in May 1937.Earl Crabtree.Earl Crabtree had been working for the respond-ent since January 7, 1936.He joined the Union on May 31, 1937.After George Whitfield's talk on the yellow dog petition, Crabtreewent up to where three more fellows were getting orders for theirtime.Whitfield looked up and said "Do you want one?"Crabtreesaid, "I do".His average monthly earnings for April and May 1937 amountedto $120.45.He has earned $3 since his discharge.Randolph Bledsoe.Randolph Bledsoe had worked for respondentfor about three and one-half years.He joined the Union on May29, 1937.On June 7, 1937 Lawrence Hensley, a machine man,brought around the yellow dog petition, saying, "Here is a paperI want you fellows to sign." Bledsoe refused.On June 9, 1937, Petrie came up to where Bledsoe was working andannounced,' "All you fellows in here didn't sign that company unionand have Union cards in your pockets, get your tools and get out.You automatically fired yourselves."Bledsoe took his tools and leftthe mine.His average monthly earnings during his last two monthsof employment amounted to $108.45.Kelley Wright.On June 9, 1937, Petrie told Kelley Wright whathad gone on outside the mine. Petrie then said that he had heard thatKelley was a Union man.When Kelley said that he was, Petriesaid, "If I was you I would be man enough to go out like the,restof the men had done." Kelley promised to do so when he finishedloading the car.He then ran after Petrie, and told him that he hadnot yet joined the Union. Petrie let him continue with his work.It was the general rule that the Company would hold the money ifa man quit or was discharged, apparently until the Company houseswere vacated.2 June 10 was pay day and Wright was trying to delayuntil then.On June 10, Wright got his pay and then joined theUnion.On June 11, Kelley told Petrie that he had joined theUnion.Petrie said that the men refused to work with Union men,that they couldn't afford to lose a bunch of men on account of one2The reasons for holdingthe moneyappear notfrom Wright's testimony,but from thetestimony of other men. DECISIONS AND ORDERS223man.Wright then said there was nothing he could do except to goout, and he did so.His average monthly earning for his last two months of employ-ment amounted to $95.34.RobertHumphleettandErnestDuncan.ErnestDuncan hadworked for the-respondent for two years.Robert Humphleet hadbeen working for the respondent since February or March, 1936.These two men worked together. They had joined the Union onJune 7, 1937.On June 11, 1937 they attended a meeting at the Unionhall.Roscoe Petrie was parked by the road as they came by on theirway home. They were discharged on the next morning, June 12,1937.Prior to their joining the Union, they had caught Roscoe Petriegoing through Humphleet's jacket, on the pretense of looking forliquor.On that occasion, Petrie had pulled out a paper from thejacket pocket, which turned out to be an envelope containing someaspirin tablets.Petrie appears to have been looking for unioncards.A few minutes after this incident he started questioningHumphleet as to whether the man he was working with was affiliatedwith the Union.On June 12, 1937, they had been working for about ten minuteswhen Petrie came in and discharged them both for not pulling looseslate on the face of the coal.Humphleet called three men over to lookat the rock which he had not pulled.This rock was sticking out over the face of the coal for about sixinches.Hilton, one of these men, testified that the place was in work-ing order.Henry Hall, another of respondent's witnesses, stated thatit is usual for a miner to overlook loose rock in the ceiling.He statedhe had seen men fired for not pulling loose rock from the ceiling, butthat men had also not been fired for that offense.Duncan's average monthly earnings for April and May, 1937,amounted to $131.70.He has earned $2 since his discharge.Humph-leet's average monthly earnings over the same period were $130.03.Ester Saylor,also calledEstill Saylor.Saylor had been workingfor the respondent since May 25, 1937.He joined the Union on June7, 1937.On Friday, June 11, 1937, he went to a Union meeting.On Saturday, the 12th, he was ill with dysentery, for which he hada doctor's certificate.That evening he went to town and met RoscoePetrie, who said, "I am going to give you this (sic) time for notworking a rush place."When Saylor pleaded that he had been ill,Petrie said that he didn't care and that he knew Saylor belonged tothe Union. It was testified to by other witnesses that Petrie had beenwatching the Union meeting of June 11, 1937.Saylor thinks he averaged from three to four dollars a day whileworking; he had not received a statement, and respondent's exhibitdoes not show anything except his earnings for May 1, 1937, as $7.78. 224NATIONAL LABOR RELATIONS BOARDMilford Dugger.Milford Dugger had been working with the Coin-pany steadily for three years.He joined the Union on June 6, 1937.On the same day he had a hemorrhoid.He told Petrie if he didn'tget better that day he would have to lay off.He went to a doctor thatevening, and stopped at Taylor Miller's store on the way back.There,Jerry North was inducing people to sign the yellow dog petition.The men asked North if there was any danger and North said theyhad taken the paper to the G-men, who had said it was all right. Somemen signed and some refused.When North asked Dugger why hehad refused, Dugger said that he was a Union man and that, further-more, he didn't know that North was a boss of any kind.North said"I am not a boss.Me and Val Dunn and Jerry North are appointedto look after this business."After North had said he didn't thinkDugger would sign up with the "red neck" bunch,the stated-with re-gard to the paper "It is just a petition that the miners got up and theCompany got up and the miners are signing."When Dugger againrefused to sign, North said, "You might as well pack your suitcaseand down the road you travel."Dugger replied "You seem to knowabout it" and North answered "I got orders from headquarters rightacross the road" (apparently referring to the main office).Norththen asked Dugger about Dugger's stepson, Ed Turner.Dugger said,"You need not bother for sending for him, for he sure will not signthat."North said, "Well, all right then.You are both up against it."Dugger's further testimony was as follows :A.Well, so I went home that day and was disabled to workall over that week, so I moved off out to the store on Saturday,June the 12th, and I met Val Dunn and Jerry North out there.Val says, "Dugger," he says, "Come around here. I want to seeyou a minute." I says, "All right." So he and Jerry Northwent around the store and sat down beside a car.He says,"What is the matter with you, Dugger?"He says, "You gonecrazy?"I says, "What do you mean?" He says, "Taking `offafter these red necks, this evening."I says, "United MineWorkers of America?"He says, "Yes." I says, "No, I havejust begun to come to my senses."He says, "Well," he says,"Do you want to go back to work?" I says, "Yes, sir, I do."He says, "Well, tear up that card and you go back to work aMonday." So those fellows came crowding around me, aroundthe store.I shook my head and I backed, off and I said, "I'llsee you fellows later."So I walked off from them and wenthome.So Monday morning I went back on the hill, me andmy son, Ed Turner. DECISIONS AND ORDERS225Dugger testified that on Monday, June 14, 1937, he and Ed Turnerwent back to work. George Whitfield came up, looking angry andsaid "bugger, I gave your place away four or five daysago, haven'tgot any other place for you."It is significant that, although Dugger quoted conversations withor in the presence of North, Dunn, Anderson,and Bill Jackson, noneof these men was called upon to refute Dugger's testimony.His average monthly earnings for his last two months of employ-ment amounted to $95.42.Herman Minton.Herman Minton had worked for the respondentfor about ten months.He joined the Union on June 3,1937.Hetestified thatRoscoePetrie watched the road and watched people goingtoUnion meetings, and that Petrie saw men attendingameetingbetween the time he joined the Union and the time he was discharged.On June 15, 1937, Petrie stopped the place whereMinton wasworking because the bottom was heaving badly.Minton was thenassigned to "Turnblazer'sHome."He quit when Petrie told himhe would not be paid for removing the rock, which he estimated tobe from three to five days' work.His average monthly earnings for April and May, 1937, amountedto $78.30.Robert Miller.Robert Miller had been with the respondent forfour years.He joined the Union on May 10, 1937. On or aboutJune 1, 1937, Jerry North tried to get him to sign the yellow dogpetition.When he refused, North said, "Well, youare a good man,but you won't be here long if you don't sign."Miller was sick from June 4 to June 15, 1937, reporting his illnessto the respondent.When he went back to work, he was told thathis place had been given away and that there was no work for him.His average monthly earnings for April and May, 1937, amountedto $57.38.Cleve Crider.Cleve Crider had been working with the respond-ent since February 20, 1934.He went to a union meeting on June 11,1937, and on the way back ran intoRoscoePetrie at the forks of thebridge.On June 12, 1937, he became ill.He didn't go to work againuntil Tuesday, June 15.He had worked an hour, when Petrie camein and fired him for having laid off on a rush place.His average monthly earnings for April and May, 1937,amountedto $82.56.Lawrence Dugger.Lawrence Dugger had joined the Union on June8, 1937.Between June 8 and June 15, he attended Unionmeetings.At that time, he laid off for about eight days, and when he returnedto work George Whitfield told him that he had given his place away. 226NATIONAL LABOR RELATIONS BOARDThe allegations of the complaint with respect to the discharge ofLawrence Dugger will be dismissed.Roscoe Carroll.Roscoe Carroll had worked for the respondentsince November, 1935.He joined the Union on June 7, 1937.Hehad signed and then scratched his name off the yellow dog petition.On June 15, 1937, he had worked a day cleaning up a place. ThenPetrie and Fagg came through and said they would have to changehim.They assigned him to a place in "three-main head" that wasso dangerous he refused to go in.His average monthly earnings for his last two months of employ-ment amounted to $74.34.Fred Hill.Fred Hill had worked for the respondent off and on-for two years.He joined the Union on June 4, 1937. On the-morning of June 16, 1937, Petrie and Fagg came to his working-place and asked him if he belonged to the Union.When he said-that he did, they said, "You know that these men don't want to workwith a union man." Carroll replied, "I'd heard that they did."Petrie then said, "You can go out and maybe Jack Miller can clearyour money for you."His average earnings for his last two months of employmentamounted to $66.53.Benjamin Wells.Benjamin Wells had worked for the respondentfor 18 months.He joined the Union on June 4, 1937. On June 15,1937, the union field organizer held a meeting on the railroad op-posite the colored quarters and Wells attended that meeting.Earlythe next morning Fagg and Petrie came to his working place andasked if he had attended the union meeting.When Wells said thathe had, he was asked if he had joined the Union.When he admittedhaving done so, they asked him if he knew any other men whobelonged to the Union.He said he did not. The conversation thencontinued as follows : "Don't you know that the men don't wantto work with no union man?" "Well, fire me then." "No, get yourtools and get out, we ain't going to have no union men here." "Well,write an order for my time." "Go to the office and tell them you-quit."'E. Lemar, a witness for the respondent, testified that Wells was-discharged by Petrie for working in loose rock.Lemar also testified-with respect to Humphleet, saying that the latter had not removedloose slate from the face of the coal.Neither Petrie nor Fagg were called upon to refute Wells' testi-Inony.His testimony was clear and straight-forward, and indi-cates thatWells was a credible withess.Wells' average monthlyearnings for his last two months of employment were $93.51.CoreyHood.CoreyHood had been with the respondent forfifteen months.He joined the Union on May 26, 1937. DECISIONS AND ORDERS227On June 16,1937,Petrie came to his working place and askedhim when he joined the Union.Hood saidthat'he had joined abouttwo or three weeks before.WhenPetrie asked who induced Hoodto join, Hood replied,"I joined ofmy ownfree will."Petrie thensaid, "Well,I am going to move you this morning of my own freewill.Get your tools and go to three hill and tell Fagg to put youto work and tell TurnblazerthatI run these mines."When Hoodwent to Fagg,Fa ;g started talking about the Union generally.The conversation then continued as follows :Don't you know these fellows don'twant to work with youmen calling them scabs,they can't afford to do that.I don't do that.Don't you know this company ain't going to have no union.Don't you know they would shut down before they would do.it?Then Fag took Hood to a place in three main heading. Corey-Z4Hood estimated that there were twenty tons of rock there and abouttwo or three cars of coal.Fagg said that Hood would not be paidfor removing the rock.Fagg agreed that there was very little coaland said "two more of your brothers will be around here in themorning."Hood refused to work at that place.Hood's monthly average during his last two months of employ-'ment was $106.24.He has earned $1.29 since he stopped working for-the respondent.Thomas Lynch.Thomas Lynch had been working for the respond-ent for 11 months.On June 1, 1937, Petrie came up to him andsaid, "I got a clear report on you. I learned you joined the Union."When Lynch admitted it, Petrie said, "You know they don't want to.work no union man down here," and then proceeded to take Lynchout of his working place and told John Fagg, the cut boss, to "takehim on down three main heading and put him down there with therest of the union men."When Lynch saw the place to which hewas now being assigned, a place full of slate and slumps, he saidhe didn't want to work there because he couldn't make anything.Lynch estimated that the new assignment involved a month's freework.When he again remonstrated at being changed from his goodworking place to this one, Fagg said, "Well, if you don't want towork down here, you know what you have to do, you have to give-up your tools."Lynch left the mine, and when asked by George-Whitfield what he was doing, told George of the incident.Georgeasked for his name and check number and gave him an order forhis time. 228NATIONAL LABOR RELATIONS BOARDLynch's average monthly earnings for his last two months ofemployment were $66.71.L. E. Hill, Malcolm Hill,andHoward Hill.L. E. Hill had workedfor respondent for eight or ten years.He joined the Union onJune 7, 1937 and stopped working after June 12, 1937. Neitherhe nor his three sons would sign the yellow dog petition.On June12, they had worked their place out.They were transferred to an-other place, which the track man said wasn't yet ready to work.When they came back on the 16th, Fagg told them their place wouldtake three or four days to fix. The Hills left their tools in the shop,after George Whitfield had said they would not be in his way.Theycame back on Monday, June 21, and asked John Fagg if their placewas ready.Fagg said he would see Petrie. Petrie then stated thatthey had brought their tools out and quit, although their tools hadbeen in the shop all the time.They then brought the tools out.Howard Hill, a son of L. E. Hill, who had been with the respond-ent for six or seven years, told substantially the same story.Hedid not leave his tools in the shop, however.Malcolm Hill, a son of L. E. Hill, had joined the Union on June5, 1937.He had signed up several people in the mine.One boywho had been signed up showed his card to everyone; the card hadMalcolm Hill's name on it.Malcolm's testimony was" substantiallythe same as that of his father and brother.Witnesses for the respondent stated that the Hills told them theywere quitting until they got a better place.One of these witnesses,G. C. Dalton, was one of the men who carried the yellow dog peti-tion around.He admitted being the possessor of several guns, andhis very obvious eagerness to testify favorably for the respondent in-dicates that little credence can be placed upon his testimony.An-other of the witnesses, Goodson, testified to the same effect.Goodsonalso testified to damaging conversations with Omer Simpson andKermit Sargent, two of the men whose names appear on the petition.W. F. Wells, another of the witnesses, testified as to what the Hillstold them.W. F. Wells testified also as to damaging conversationswith Kermit Sargent, and Clarence Lloyd, two of the men whosenames appear on the complaint.In balancing the conflicting stories, the choice is between thestraightforward testimony of the Hills and the stories of the wit-,nesses for the respondent.Because belief in the latter must reston an assumption that several of the men named in the complaintwere decidedly loose-tongued, and that each of respondent's wit-nesses happened to be the confidante of several of the workers namedin the complaint, the Board is of the opinion that belief in the storyof the Hills is more reasonable. DECISIONS AND ORDERS229Malcolm Hill's average monthly earnings during his last twomonths of employment were $99.76. For the same period L. E.Hill's average monthly earnings were $101.83 and Howard Hill'smonthly average $85.17.Herman HeltonandSewell Hurst.Herman Helton had been withthe respondent from August, 1936, to June 28, 1937. Sewell Hurstworked for the respondent from March 10 to June 28, 1937. Bothjoined the Union on June 12, 1937.Helton went to a union meeting on June 25.Petrie, in a car, droveup and down two or three times and could not have avoided seeingHelton.Jerry North presented the yellow dog petition to Hurst,and Hurst refused to sign.On June 26, 1937, Petrie came to the working place of Helton andHurst, and told them they weren't going to get that working place.He told them Fagg would tell them where they were to work.Whenthey went to Fagg, he said, "Well, I don't know.What's the matterwith you fellows."Helton told him that they belonged to the Union.Fagg then took them to "Turnblazer's Home." Fagg didn't knowif anything would be paid for removal of the rock. They estimatedthat it would take about a month to clean up the rock.Helton aidHurst decided to come back on Monday, June 28, 1937, and seesPetrie.At that time, Petrie told them that if they didn't want tomove the rock for nothing, they could get their tools.Helton andHurst then left.Helton testified that his old working place was given to two newmen, one of whom had been with the respondent for only three days.Hurst averaged $108.58 in April and May, 1937.Helton made$117.92 in May.Jim Cooper.Jim Cooper had worked for the respondent for sixmonths.About June 21, 1937, Petrie asked him if he belonged tothe Union.Cooper told Petrie that he had joined.Petrie then took him out of his working place, which had not beenworked out, and sent Cooper to "three main," "Turnblazer's Home."Another man was put in Cooper's old place.As Cooper was walking over to "three main," he met Fagg, whoasked him where he was going. Fagg said, "Over there with therest of the boys? . . . Well, I've got two more union men, I amgoing to send over there.You'll have company when you get there.There's two there already."Fagg then told him that nothing wouldbe paid for the necessary removal of rock.Cooper testified that itwould take a month or more to clean up the place as Fagg directed.He refused to work there.His average earnings for May and June,1937 were $113.60.Allen GarnerandCharles Clawson.Charles Clawson had beenwith the respondent for twelve years.Allen Garner had been with 230N'ATION'AL LABOR RELATION'S BOARDthe respondent since September, 1935.Garner joined the Union onJune 10, 1937.On about June 21, 1937, he admitted to Fagg thathe had joined the Union. Clawson joined the Union on June 12,1937.WillieMason, known as a "snidge" 3 was with him when heleft the church to go to join the Union.Clawson testified that he had worked his place and was put inwith Allen Garner in a poor place, where, on some days, they wouldn'tbe given a car.On the morning of June 29, 1937, Fagg told themthat Petrie wanted to see them. Petrie showed them a place in threemain heading where it would take ten or fifteen days to get to thecoal.When they demurred at working in that place, both Garnerand Clawson were given orders for their time.Garner averaged $124.37 in April and May, 1937.He has made$5 since June 29, 1937, the day when he stopped working. Clawsonmade $132.71 in May, 1937.Arnold &,nith,.Arnold Smith had worked for the respondent sinceJanuary 1, 1934.He was a coal loader except for the last threemonths of his employment, during which time he was a coupler.Smith joined the Union on June 30, 1937, and was discharged onJuly 1, 1937.On June 30, Bill Whitfield, Charlie Anderson, andRoscoe Petrie saw Smith, Taylor Miller and Howard Harris followa union sound truck.The next day, at about 10: 30 A. M., Roscoe Petrie dischargedSmith for not lining up the switch with the main line. It appearsthat failure to do so might lead to a collision of coal cars.Becausethe possibility was not too great (ordinarily only one motor waspresent on a line), the men had not been too careful to line up theswitches when they drove the motor and cars into an entry, especiallyif they intended to stay only a few minutes.Roy Sexton, the motor-man for whom Smith was coupler, testified, as a witness for therespondent, that Petrie said, when he discharged Smith, "Arnold, Iam going to let you go, it is too dangerous to.leave those switchesopen and I have got to start firing them, if I don't will (sic) getsomebody killed."There was conflicting testimony as to whether ,the coupler or, themotorman was responsible for lining up the switches. Sexton testi-fied, however, that the function of lining the switches might dependon whether the train of cars was being pushed in or pulled in bythe motor. It is reasonable to believe that the function was allocatedaccording to convenience.Sexton had been a motorman for threeyears.Smith had be a coupler for three weeks.On the occasionnow being discussed, there was just a motor, with no cars, so thatSexton could' have noted the oversight.That an inexperienced manClearly referring to one who reveals to the employer the activitiesof a fellow employee. DECISIONS AND ORDERS231should have been summarily discharged, while an experienced manwho was in a position to correct the oversight or to direct the otherman, was not blamed in any way, is indicative that the incident wasbeing exploited for the purpose of discharging a man who had joinedthe Union the day before. It is significant that the statements ofthe witnesses for the respondent, called upon with respect to Smith'sclaim, as to the responsibility of lining the switches being exclusivelythe coupler's, are not entirely consistent with the testimony of thoseof the respondent's witnesses who were called upon to refute Jess.Killion.In the latter case they said that the coupler was at alltimes subject to the orders of the motorman. It is significant, too,that one of respondent's witnesses, Black, a motorman with respond-ent for four years, stated that he did not know of an instance of aman being fired at the Kitts mine for leaving a switch unlined,although he knew of other occasions on which the switch had notbeen lined with the main line.Smith made $129.30 in March and $76.00 in April, his average forthe two months being $102.65.He has made $5 since his discharge.Jim Collins.Jim Collins had worked for the respondent for aboutfour years.On July 2, 1937, George Whitfield came into his workingplace and said, "Jim, I will have to fire you, you will have to huntyou another job, I heard you belonged to the union . . .We can'thave no trouble between the men for two or three union men... .Before I will take a union man back after he is fired, I will shutthese mines down and go to a farm." Collins then said, "Well, giveme an order to show you fired me," and Whitfield did so.In the absence of satisfactory explanation for the discharge, GeorgeWhitfield's denial of the conversation, without more, is not sufficientto refute the fact of discriminatory discharge.In his last two months of employment, Collins averaged $117.57.Lee Roy Cole.Lee Roy Cole had been working steadily for therespondent since October or November, 1936.Roscoe Petrie andGeorgeWhitfield saw him at a union "speaking" the last day ofMay, 1937.He joined the Union on July 2, 1937, and was dischargedwithout explanation on July 3, 1937.The respondent adduced no,evidence to explain the discharge.His earnings for April and May, 1937, averaged $117.05.He hasmade $6 or $8 since the discharge.CharlesHurleyandA. P. Hurley.Charles Hurley had workedfor the respondent for about seven months and A. P. Hurley hadworked for respondent for four and one-half to five years, off and on.They both joined the Union on June'7, 1937.Shortly before they joined the Union, they were approached byFoster Lees, who presented the yellow dog petition to them and toldthem that if they didn't sign, it meant their job. They signed.67573-38-vol iv-16 232NATIONAL LABOR RELATIONS BOARDA. P. Hurley then reconsidered the matter over the week-end andon Monday, he took his signature off the petition. Charles Hurleyhad also erased his signature.On or about June 23', Petrie asked each of the Hurleys if he be-longed to the Union and received an affirmative answer in each case.Petrie argued for awhile and left.About a week later, George Whit-field came around and insisted on discussing the Union with A. P.Hurley.On this occasion,Whitfield went into a diatribe againstthe Union.On July 4, 1937, one Jack Ellick, who was quite intoxicated at thetime, went through Charles Hurley's yard, a way he does not usuallytake,went over to A. P. Hurley's house, and started a fight withA. P. Hurley.After a while, Charles Hurley went over.The fightcreated a scene and Ed, George, and Jack Whitfield came up. GeorgeWhitfield told Ellick he would be all right after he got a little sleep,and started to take Ellick home.He told A. P. Hurley he wantedto see him and his brother when he got back.George Whitfield re-turned in about thirty minutes and said to the Hurleys, "I am goingto have to fire you boys."When asked for the reason, he said, "Well,one thing, the men don't want to work with you." "Oh, why don't themen want to work with me and my brother?" "Well, because you alljoined the union, the United Mine Workers, and they refused to workwith you."A. P. Hurley stated that no one had ever refused to workwith him. The reasons for the discharge as stated on A. P. Hurley'sdischarge slips were "causing resentment among men."It appears that the fight was in no way the fault of the Hurleys andthat in fact Charles Hurley was not a participant until it had beengoing on for some while. Ellick was intoxicated and was on theproperty of the Hurleys.The incident furnished an excuse for dis-charging the Hurleys.The average monthly earnings for the last two months of employ-ment of A. P. Hurley were $110.20, and of Charles Hurley were$106.79.EdandEarl Howard.Ed Howard and Earl Howard, his son,worked for the respondent from March 3, 1937, to July 14, 1937.When the Howards came to the mine on July 14, 1937, they sawthe banner already referred to hanging over the drift mouth.Thebanner had writing on it to the effect that "they" were called yellowdogs and scabs but were in reality 100 per cent Americans, and re-fused to work with union men. Jerry North made a speech and saidthat they refused to work with union men, and that they were goingto carry the banner down the hollow, through the camp, and backto town, and that they would also refuse-to work with anyone whofailed to march behind the banner.Then Preacher Groomster made DECISIONS AND ORDERS233his speech, and George Whitfield ordered the mine closed.The marchthen started.The Howards did not march.When the men came back, Ed Howard told Jerry North that hewanted them to consider his case, that he wanted to be a neutral andwas neither union nor non-union.North told him to be back atfour in the afternoon.At the meeting in the afternoon, Jerry North read off the namesof the men who had not signed the yellow dog petition.When EdHoward's name was called, he stepped forward and said that he de-aired to be a Christian man, and that he couldn't lie to his con-science.He asked the meeting to take a vote as to whether theydesired to work with him. They took a vote and only four votedAgainst him.A second vote was held, and only a few men votedagainst him.Then Bill Woods began to say that this preacher was no better thanany other preacher that, had signed the yellow dog contract, and thatthey would let him sign it or go down the road. At a third vote,the vote was even.Then Jerry North, a fellow with North, and BillWoods began to curse and swear and told everyone they would haveanother chance.They called on everyone to raise their hands, andeveryone, including the women and children who were present, did.North, Bill Woods, and John Fagg were intoxicated at the meeting.Earl Howard's story is the same.During May and June, 1937, Ed Howard's monthly average was$78.18 and Earl Howard's was $78.19.Robert Hill.Robert Hill and his father, I. T. Hill, who was notnamed in the complaint, refused to sign the yellow dog petition onJuly 14, 1937, during the speeches and marching.They went towork the next morning.GeorgeWhitfield then stopped the mantrip and said to the Hills, "You fellows are not going to work, themmen don't want to work with you." Ed Whitfield said, "These mendon't want to work with you."IRobert Hill had been working for the respondent since June 7,1937.From June 7 to the end of the month, Robert Hill made$70.63.Elmer Reedy.Elmer Reedy worked for the respondent fromMay 6, 1937 to July 14, 1937.He has been a member of the Unionsince March 30, 1937.When he came to work on July 14, he saw thesign over the driftmouth and was told that there was going to be a"yellow-dog strike".Claus Dalton said that all who did not marchwould be fired. Reedy did not march.After George Whitfield had ordered the shop and the substation tobe shut down, he said that all men who had union cards or had notsigned the yellow dog paper would be fired. Reedy was afraid ofbeing beaten if he went to work, and did not try to go back. 234NATIONAL LABOR RELATIONS BOARDHis average monthly earnings for May and June, 1937 were$80.42.J.D. Parker.J.D. Parker had worked for the respondent forabout five weeks when he was discharged on July 14, 1937.He joinedthe Union on June 23, 1937. On July 14, he saw Petrie come up,laughing, and order the nien to get to work.He then saw JerryNorth come up and say to Petrie 'that a strike was being called andthat the men would not work with those who had not signed theyellow dog paper.Parker saw Fagg counting out Fred Wilson's time. Parker said,"Are you counting out men's time for not signing a yellow dogpaper?I haven't signed it, and I am not going to." Fagg said,"George, what about writing this fellow's time out?"George Whit-field said, "Write all their time out.Give every damn one of themtheir time together.We got to get these men back to work." Reedy'stime was then written out.Reedy earned $54.59 in three weeks in June 1937.Ed Woods.Ed Woods had worked for the respondent for sixand one-half years.He was a screen man at the tipple.He joinedthe Union on May 10, 1937.He had never signed the yellow dogpetition.On July 14, 1937, when the yellow dog strike took place,Ed Woods was not interested, and went back to his house.Before going back he had heard Claus Dalton say, "You boys aretoo God damned little to sign this paper, you will get on a farm."Woods said to Dalton, "All right, thank you very much."The next day he and Charlie Campbell were told by John Her-man, the tipple boss, that he would have to send them back becausethemen refused to work with union men.Herman then wroteout an order for Woods' time.Woods' average monthly earnings for May and June, 1937 were$114.89._CharlieCampbell.Charlie Campbell had worked for the re-spondent for three and one-half years.He was a coupler on therope, at the tipple.He joined the Union on June 10, 1937.On July 14, 1937, someone said to him that 250 men were strikingbecause of 12 union men.When he reported for work on the 15th, .Herman told him that he had no job that morning, that a man hadbeen put in his place.When Campbell asked why he was being fired,Herman said, "The men refuse to work with union men."His average monthly earnings for his last two months of employ-ment amounted to $102.12.Honer Byrd.Homer Byrd had been working for the respondentsince June 10, 1933.He joined the Union on June 14, 1937. DECISIONS AND ORDERS235Byrd testified that on July 14, 1937, George Whitfield orderedthe shop and the substation closed, saying that there was a strike thatday.Byrd did not march in the parade, nor did he sign the yellow dogpetition.'On July 15, he was discharged by George Whitfield.When he asked for a reason, Whitfield said that the men refused towork with him. "In other words," Byrd said, "for not signing thatpaper and joining and belonging to the United Mine Workers?"Whitfield said, "That's it" and then told him that the order for histime was waiting for him at the office.During May and June 1937, Byrd's average monthly earningswere $78.98.Fred Roe.Fred Roe worked for the respondent from December, 1936 to July 15, 1937.He joined the Union on June 23, 1937,Roe did not march in the July 14, yellow dog strike parade.OnJuly 15, he reported for work.He and three other men were waitingfor the man-trip.The other men kept away from these four.Whenthe motors were brought out, George Whitfield got up on top of amotor and said "Boys, we have got two or three men here and weain't going to let them work and tear this mine up here and keep usout of work." Roe said, "If you call that fair, I want an order formy time."Ed Whitfield then said, "We don't have to give you anyorder for your time.You fellows ain't nothing but trouble makers.You fellows ain't even going inside and get your tools."Roe left.Roe was on a salaried basis.During May and June 1937, heaveraged $139.00 per month.E. A. Chandler.Except for a 30 day period in 1936, E. A.Chandler had been working steadily for the respondent since No-vember, 1934.Chandler joined the Union on June 6, 1937.Hestopped working for the respondent on July 15, 1937.On July 14, 1937, when the yellow dog petition was circulated,Chandler told Roscoe Petrie, "I didn't come here to sign papers, Icame here to load coal. If I can't work, give me an order for mytime."Roscoe did not at that time give him an order for his time.On the next day, Ed Whitfield gave a talk in which he said "Ain'tno four or five United Mine Workers going to keep all these menfrom working.You boys (the designation included Chandler) getoff the hill."Chandler asked for an order for his time.Ed said,"You damn fool, you don't get no order.When you get out of thehouse you will get a settlement."Chandler averaged $138.12 a month during his last two months ofemployment.C. P. Parker.C. P. Parker had worked for the respondent forfourteen years, off and on, building and repairing cars in the shop.He joined the union on July 14, 1937. 236NATIONAL LABOR RELATIONS BOARDVal Dunn asked him to sign the yellow dog paper.Parker saidhe would study it.About July 13, 1937,Jerry North said to him,"Parker,you're a damn good man, hate to see you leave here, butif you don't sign this paper you know what it means." On the-morning of July 15, 1937,George Whitfield discharged hini withoutgiving any explanation.The respondent presented no evidence atthe hearing to explain the discharge.During May and June, 1937,Parker'smonthly average was $97.02.John Green.John Green had been working for the respondent forfifteen months when he was discharged on July 19, 1937.He joinedthe union sometime in July, 1937.He signed the yellow dog petitionbecause he felt that would insure him his job.On Monday,July 19, 1937, he went to work as usual.Claus.Dalton got on a car and said "All you Yellow Dogs get up this way,.up in the drift at the mouth of the mine."Then he said,"Thereare two men in our ranks this morning that don't belong here andthat is John Green and Carl Reedy.We know definitely John Greendoes belong to the union but we don'tknow about Carl Reedy.`Roscoe Petrie and George Whitfield were present at the time Greenasked Whitfield for an order for his time.Green's average monthly earnings during his last two months of-employment amounted to$115.64.William Disney.William Disney had been with the respondentsinceMay 7,1937.He was a track man. He joined the union on-,July 16, 1937.On about July 6, 1937, he was injured.While he was unable towork, the yellow dog parade took place and men who had not signed-the yellow dog petition were read out of the respondent company.'The petition had been presented to Disney three times and he hadfailed to sign it.Disney went back to work on the morning of July 19. Thatmorning there was a "speaking."Preacher Groomster and Claus-Dalton said there were some men there who had not signed the peti-tion and mentioned John Green and Carl Reedy specifically.Disneythen spoke to Roscoe Petrie about getting Disney's tools.Petriesaid he didn't care anything about. the tools, but he wanted Disneyto get out of the way.Disney's average monthly earnings during May and June, 1937,.amounted to$129.20.CharlieKillionandGeorgeGriffith.On Friday,February 19,1937,which was not a "run day" at the Kitts mine,Killion andGriffith andMilfordDuggerwent to Virginia.Dugger testifiedthat he and Griffith just went to see the country.Killion went tolook for a job.The Virginia mines are considered"union fields." DECISIONS AND ORDERS237When they returned to work on Monday (they had missed no work,since Saturday was also an off day) they were not given any morework.Killion testified that Petrie fired him for "going into unionfields on union speakings."Killion testified, that he told therespondent that he "figured on quitting" and that he would give an-other man eight days, if that other man took his place while he wasgone.Walters, the motor boss testified that Killion gave orders toget another man to take his place and that Killion said that thatwould be his last week.Jim Cooper testified that Petrie, when talking about the Union,pointed out what Griffith and Killion had gotten into by going intothe union fields.Killion had been with the- respondent from 12 to 14 years.Grif-fith had been with the respondent from five to six years.Neithermissed a day of work by this week end trip. Their discharge undersuch circumstances is highly suspicious and appears to have beenpart of the respondent's anti-union campaign.The average monthly earnings of George Griffith during the lasttwo months of employment were $145.28.The average monthly earnings of Charlie Killion during 'the lasttwo months of employment were $146.17.William Walker.William Walker was with the respondent forfive years.His father-in-law, a union organizer, visited him.RoscoePetrie made inquiries about the father-in-law.A letter to the father-in-law from Turnblazer, postmarked May 14, 1937, was not delivereduntilMay 29, 1937.Mason, the postmaster at Kitts, also gives outthe scrip for the respondent.When Walker called for his mail everyday, during the period from May 14 to May 29, Mason would saythat there was no union mail that day.Witnesses for the respondent testified that Walker quit becausehe did not like to work on the night shift.Walker says that on May15, 1937, he was transferred to a very bad working place on threemain head and when he said he couldn't work in that place, BillMcNally, the night boss, discharged him.The Board finds that William Walker was discharged in order todiscourage membership in the United Mine Workers.His average monthly earnings during the last two months of em-ployment were $69.45.Frank Fannin.Frank Fannin had worked for the respondent fornine months when he was discharged on May 21, 1937. He hadjoined the union on May 11, 1937.On May 20, 1937, he was going around getting contributions forcoal for the home of one of the men who was sick. Ray Gross, adeputy sheriff, did not allow him to go through Golden Ash, saying 238NATIONAL LABOR RELATIONS BOARD"Well, you sure can't take it through this place.His daddy is anorganizer for the United Mine Workers."However, A.F.Whitfield,Jr. contributed a quarter to the collection.Fannin was discharged the next morning.The boss told him thedischarge was for ordering a car back and not loading it, and Petrietold him he was discharged for leaving early in the night time.Fannin was described by McNally, the night boss,as "what I call:acarelessman and I discharged him, for he would sleep around inthe mines, and he would leave his dirt for day men to load, and wouldorder cars back and would not load them,and walked out and thatwas against the rules and I discharged him."Fannin's employment record shows that for the two year periodbefore he worked at Kitts, he was with four companies,staying withnone for any great length of time.He admitted getting drunk-about once a month, although he denied that he was ever drunk onthe job.The allegations of the complaint with respect to the discharge ofFrank Fannin are hereby dismissed.John Osborne.Osborne had worked for the respondent for fourmonths.He joined the Union on May 15, 1937.He stopped work-ing for the respondent on May 21.He refused to take bottom(remove dirt which was pushed up from the floor by the weight ofthemountain)in the main room. The testimony was confused asto whether coal loaders had to take bottom at places other than their,own working place.But Osborne was assigned to the taking of thebottom several days before he joined the union.The allegations of the complaint with respect to the discharge ofJohn Osborne are hereby dismissed.Kermit Sargent.Kermit Sargent quit on May 26, 1937 when hewas asked to take bottom at a place that was not his working place.This was usually the track man's rather than the coal loader's work.Sargent stated,however, that it would have taken him only an hourto do this work.Sargent did join the Union on May 15, 1937. It is not clear, how-ever, that he was discharged for union activity.The allegations of the complaint with respect to the dischargeof Kermit Sargent are herebydismissed.Omer Simzpson.Simpson had worked for the respondent foreighteen months.He joined the union on May 15, 1937. On May28,1937 4 he and his buddy,Sargent, were asked to take bottom about250 feet from his working place.He refused and was not given anycars as a result.He asked for his time. It is not clear that he wasdischarged for union activity.4Either Simpson or Sargent is wrong as to the date. DECISIONS AND ORDERS239The allegations of the complaint with respect to the discharge ofOmer Simpson. are hereby dismissed.Except in those cases where it has been indicated that the allega-tions of the complaint were to be dismissed, the Board finds that themen were discharged because of union affiliation, activities, and asso-ciations, and that by such discharges the respondent has discrimi-nated in regard to hire and tenure of employment, and has therebydiscouraged membership in a labor organization, The United MineWorkers of America.IV.EFFECT OF UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above,occurring in connection with the operations of the respondent de-scribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following conclusionsof law :-1.The United Mine Workers of America is a labor organization,within the meaning of Section 2 (5) of the Act.2.The persons listed in Appendix A were, at the time of theirdischarges and at all times thereafter, employees of the respondentwithin the meaning of Section 2 (3) of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The respondent, by discriminating against the persons listedinAppendix A in regard to hire and tenure of employment andterms and conditions of employment, thereby discouraging member-ship in the Union, has engaged in and is engaging in unfair laborpractices, within the meaning of Section 8 (3) of the Act.5.The respondent has not engaged in an unfair labor practicewithin the meaning of Section 8 (2) of the Act.6.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that Clover 240NATIONAL LABOR RELATIONS BOARDFork Coal Company, its officers, agents, successors, and assigns shall :1.Cease and desist from discouraging membership in United MineWorkers of America or any other labor organization of its employeesby discharging or refusing to reinstate any of its employees, or discriminating in the assignment of working places to its employees, orin any other manner discriminating in regard to the hire or tenureof employment or any term or condition of employment of any ofits employees;2.Cease and desist from contributing to, cooperating with, orassisting, through membership therein or otherwise, the HarlanCounty Coal Operators Association or any other organization en-gaged in interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join, orassist labor organizations, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purposes of collective bargaining or other mutual aid orprotection, as guaranteed in Section 7 of the National Labor Rela-tions Act;3.Cease and desist from (a) maintaining surveillance of or em-ploying any manner of espionage for the purpose of ascertainingand investigating the activities of United Mine Workers of Americaand of the activities of its employees in connection with such organi-zation or any other labor organization; (b) indicating to its em-ployees the respondent's attitude and desires with respect to therelationship of its employees to any particular labor organization,or indicating to its employees the respondent's judgment of unionorganizers or particular labor organizations; (c) threatening to closeitsmine if its employees join with any labor organization; (d)expressing to its employees its approval of anti-union sentiment oractivities; and (e) in any other manner interfering with, restrainingor coercing its employees in the exercise of the right to self-organization, ,to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act;4.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a)Offer to the employees listed in Appendix A immediate andfull reinstatement to their former positions, without prejudice totheir seniority and other rights and privileges;(b)Make whole the employees listed in Appendix A for any lossof pay they have suffered by reason of the respondent's discrimina-tion in regard to hire and tenure of employment, by payment, re-spectively, of a sum of money equal to that which each would haveearned as wages during the period from the date of such discrimina- DECISIONS AND ORDERS241Lion to the date of the offer of reinstatement, less any amount eachhas earned during that period;(c)Post immediately notices to its employees in conspicuous placesin and about the mine and at the tipple stating : (1) that the re-spondent will cease and desist in the manner aforesaid, and (2) thatsuch notices will remain posted for a period of at least sixty (60)consecutive days from the date of posting;(d)Notify the Regional Director for the Ninth Region withinten (10) days from the date of this order what steps the respondenthas taken to comply herewith.And it is further ordered that the complaint be, and it hereby is,dismissed with respect to the discharge of the persons listed inAppendix B, and in so far as it alleges that the respondent hasengaged in and is engaging in unfair labor practices within the mean-ing of Section 8 (2) of the Act.APPENDIX ARandolph BledsoeEstel BrockHomer ByrdCharlie CampbellRoscoe CarrollE. A. ChandlerCharles ClawsonLee Roy ColeJim CollinsJim CooperEarl CrabtreeCleve CriderWilliam DisneyMilford DuggerErnest DuncanMatthew Jennings Bryan FildenAllen GarnerJohn GreenGeorge Griffith _Howard HarrisHerman HeltonFred HillHoward HillL. E. HillMalcolm HillRobert HillCorey HoodWalter HopkinsEarl HowardEd HowardCliva AusmusDanier BurtCharles CarmicaelDock CarnahanBill CollinsJohn CrabtreeMilford CrabtreeClyde DaughertyCharles DelphRoscoe Delph''FalterDermisRobert HumphleetA. P. HurleyCharles HurleySewell HurstCharlie KillionJess KillionClarence LloydHoward LloydThomas LynchAnvil MillerRobert MillerTaylor MillerHerman MintonC. P. ParkerJ.D. ParkerVerda PattersonElmer ReedyJack RickettsFred RoeCharles RussellEster SaylorArnold SmithWilliam WalkerErnest WeatherlyBenjamin WellsJack WestDillardWilderJames WilliamsEd WoodsKelleyWrightAPPENDIX BLawrence DuggerFrank FanninCarl FlanniganCurtis FreemanEarl HughesHiram MintonWillie NorfleetJohn OsborneKermit SargentOmer Simpson